Citation Nr: 0702111	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-10 092	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for bronchial spasms, 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) a July 2005 decision of the Board 
of Veterans' Appeals (Board) that denied an increased 
disability rating for bronchial spasms.  While the appeal was 
pending before the Court, the appellant's counsel notified 
the Court of the appellant's death and filed a motion to 
dismiss the appeal.  The Court granted the motion.  However, 
as that motion failed to move to vacate the July 2005 Board 
decision, the Court then issued an order on August 9, 2006, 
that vacated the Board's decision.  


FINDINGS OF FACT

1.  The appellant served on active duty from May 1977 to 
August 1978.  

2.  By an order of the Court, issued on August 9, 2006, the 
Board was notified that the appellant had died in March 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
                                               RONALD W. 
SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


